Order filed June 16, 2022




                                     In The

                      Fourteenth Court of Appeals
                                 ____________

                             NO. 14-20-00393-CV
                                 ____________

                       ALI REZA LAHIJANI, Appellant

                                       V.

               MERIT ENERGY COMPANY, L.L.C., Appellee


                   On Appeal from the 152nd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-42539

                                  ORDER

      The clerk’s record was filed June 11, 2020. Our review has determined that a
relevant item has been omitted from the clerk’s record. See Tex. R. App. P.
34.5(c). The record does not contain the return of service of citation for Devon
Energy Corporation.
       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before June 23, 2022, containing the return of service of citation for
Devon Energy Corporation.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM



Panel Consists of Justices Wise, Spain, and Hassan.